Citation Nr: 1619967	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected allergic rhinitis.

2.  Entitlement to an earlier effective date, prior to February 22, 2011, for service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2000 and from February 2003 to April 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issue of service connection for hypertension is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for PTSD on April 28, 2005, and the RO denied that claim in a September 2005 rating decision.  The Veteran did not appeal that denial and it became final. 
 
2.  On August 27, 2010, the Veteran filed a motion to reopen a claim for service connection for PTSD and, an October 2011 rating decision reopened and the claim for service connection and granted service connection.


CONCLUSION OF LAW

The criteria for an earlier effective date of August 27, 2010, but not earlier, for service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2011 of the requirements for substantiating a claim.  Moreover, as the claim for an earlier effective date arises from an initial grant of service connection, once the claim for service connection was granted, the claim was substantiated and additional notice was not required.  Therefore, any defect in notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the initial adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

In general, the effective date of a rating and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2015).

The RO received the Veteran's original claim for service connection for PTSD on April 28, 2005, and the RO denied that claim in a September 2005 rating decision.  The Veteran did not file a notice of disagreement to the denial of service connection for PTSD and that rating decision became final in September 2006.  38 U.S.C.A. § 5107 (West 2014).

The Board finds no correspondence earlier than August 27, 2010, that can be interpreted as a claim to reopen a claim for service connection for PTSD.  The Veteran continued to pursue claims relating to back and knee disabilities.  The Veteran filed a claim for unemployability in March 2010.  However, that claim referenced only ankle, back, and shoulder disabilities.  In June 2010, the Veteran filed a claim for service connection for a shoulder disability, secondary to a back disability.  In June 2010, the Veteran made a statement to VA that he had dysthymic disorder, that it was sad and depressing, and that he took medication.  However, that was in relation to a claim for unemployability and does not evidence any intent to file a claim for increased rating for a psychiatric disability or a claim to reopen a claim for service connection for PTSD.  The Veteran listed each of his service-connected disabilities and the ways in which they contributed to claimed unemployability, but made no statement that dysthymic disorder had increased or that he was seeking any increased rating for dysthymic disorder.

On August 27, 2010, VA received a claim to reopen a claim for service connection for PTSD.  The Veteran labeled that correspondence as evidence to support a case for PTSD/major depression.  The Board finds that constitutes a claim to reopen a previously denied claim for service connection for PTSD.  An October 2011 rating decision granted service connection and assigned a 100 percent rating for PTSD, now rated with the previously service-connected dysthymic disorder, effective February 22, 2011, which was the date that was found for the claim to reopen.  The Board finds that a claim to reopen was received on August 27, 2010, but not earlier.

Because August 27, 2010, was the date of the application to reopen following a final disallowance of a claim for service connection for PTSD, that is the earliest effective date that may be awarded for service connection for PTSD.  Therefore, an effective date of August 27, 2010, but not earlier, for service connection for PTSD is granted.  38 C.F.R. § 3.400(q)(1)(ii) (2015).

Accordingly, the Board finds that an earlier effective date of August 27, 2010, but not earlier, for service connection for PTSD is granted.  38 C.F.R. § 3.400(b)(2)(i) (2015).


ORDER

Entitlement to an earlier effective date of August 27, 2010, but not earlier, for service connection for PTSD is granted. 




REMAND

The Veteran initially filed a claim for service connection for hypertension, which he claimed was either caused or permanently aggravated by medication prescribed for service-connected allergic rhinitis.  A July 2011 VA medical examination determined that the Veteran's hypertension was less likely than not secondary to those medications.  Subsequently, in a January 2013 statement, the Veteran claimed that hypertension was either incurred during service or as a result of service.  The RO did not seek to obtain an additional opinion regarding whether hypertension was directly related to service.  Therefore, a remand is necessary to provide an additional VA examination to determine the etiology of the claimed hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA and private treatment records for hypertension.  All records and responses received should be associated with the record.  All efforts to obtain the records should be fully documented.  

2.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of the claimed hypertension disability.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is a diagnosis of hypertension warranted?

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension manifested in service or within one year following separation from service?

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension is due to medications taken for allergic rhinitis?

(d)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by medications taken for allergic rhinitis?

(e)  Is it at least as likely as not (50 percent or greater probability) that hypertension is due to service-connected PTSD?

(f)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

3.  Then, readjudicate the claim for service connection for hypertension.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


